Citation Nr: 0308646	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  97-23 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1943. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which held that new and material evidence had not 
been submitted to reopen the claim for service connection for 
an acquired psychiatric disability, to include PTSD.  The 
veteran appealed from that decision.  

In a May 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for an acquired psychiatric disability, 
including PTSD.  The Board remanded the issue for further 
development of the evidence.  Upon its return form the RO, 
the Board undertook additional evidentiary development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2)].  The 
required evidentiary development has been completed.  
Notification of the additional development of the claim, 
pursuant to Rule of Practice 903 67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) [codified at 38 C.F.R. § 20.903], is 
unnecessary given the favorable disposition of this case.


FINDING OF FACT

The veteran has been diagnosed with generalized anxiety 
disorder, which has been related to his period of service.  


CONCLUSION OF LAW

The veteran's generalized anxiety disorder was incurred 
during his active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's contentions that he 
has an a psychiatric disability which had its onset during 
service and that service connection is therefore warranted.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claim, and then proceed with an 
analysis of the issue on appeal.

Pertinent Law and Regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

(i) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was notified 
of the relevant law and regulations, and of the types of 
evidence that could be submitted by him in support of his 
claim, by the July 2002 Supplemental Statement of the Case 
(SSOC).

Crucially, the veteran was informed by way of the July 2002 
SSOC as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  See 
38 C.F.R. § 3.159, pgs 2-6.  The document explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

(ii) Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.

After having reviewed the record, the Board is of the opinion 
that VA complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence.  The veteran's service 
medical records are included in the claims file, as are 
private and VA medical reports.  In addition, the veteran was 
afforded a VA examination in April 2002.  All known and 
available service, private, and VA medical records have been 
obtained and are associated with the veteran's claims file.  
In May 1999, the RO sent the veteran a letter requesting that 
he provide a statement describing the specific military 
"stressors" that he believed to be the cause of his PTSD; 
however, he did not respond to this request.  The Board notes 
that a response from the service department in December 1999 
indicated that the veteran's records were fire related and 
that his personnel information could not be reconstructed.  
The Board further notes that VA Form 119, Report of Contact, 
dated in April 2000, detailing a conversation with a 
representative of the Social Security Administration, 
revealed that the veteran's file could not be located.  

Additionally, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  The veteran provided testimony at a 
personal hearing in May 1998.  

In short, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Factual Background

The service medical records indicate that the veteran was a 
member of a ferrying squadron during World War II.  He was 
stationed in Brazil, North Africa, and Ascension Island.  He 
was classified as a tail gunner.  He was issued no awards or 
decorations indicative of combat status.  

The service medical records reflect that the veteran was 
hospitalized and treated in 1943 for a chronic gastric ulcer.  
While he was hospitalized, it was indicated that in January 
1943 he had become nervous and upset and, since that time, 
had had rather marked nervousness, insomnia, palpitation, 
dizziness and excessive perspiring.  A working diagnosis of a 
psychoneurosis was made.  

When the veteran was examined by VA in May 1945, there were 
no complaints or findings regarding a psychiatric condition.  
The veteran was again examined by VA in September 1948; there 
were no complaints or findings regarding a psychiatric 
condition.

When the veteran was examined by VA in December 1961, the 
examiner indicated that he had a "nervous disposition".

VA outpatient treatment records show that the veteran was 
seen in 1983 and 1984 for various conditions.  In late 1984, 
anxiety and depression were reported.  He was seen again in 
April 1985 for anxiety and depression.  In June 1985, an 
assessment of PTSD was made.  In April 1986, it was indicated 
that his PTSD continued.  In March 1990, it was indicated 
that he had symptoms of PTSD and chronic marital problems.  
In July 1990, it was indicated that his PTSD had increased.

An April 1994 VA hospital report for a cerebrovascular 
accident included a diagnosis of anxiety disorder.  In 
September 1995, an assessment was made of a borderline 
personality disorder. 

During the course of a May 1998 hearing, the veteran 
indicated that he had been treated during service for his 
nerves.  He related that one day he had been cleaning his 
.45-caliber pistol and a shot had been fired.  He had later 
been told that he had accidentally shot a sergeant.  He 
indicated that he had been attached to the 98th Bomber Group 
of the 9th Air Force, commanded by a Colonel J.C. at the 
time.  He indicated that the unit had been based in Benghazi 
in North Africa. 

The veteran was afforded a VA examination in April 2002.  The 
examiner indicated that the claims file was reviewed.  In 
reporting his military history, the veteran indicated that he 
was an airplane gunner and was involved in bombing the 
Germans over North Africa.  He reported that his major 
stressor was the loss of his best friend, who was blown up in 
an airplane which was flying alongside his on what sounded 
like a combat mission.  The examiner noted that a review of 
the claims file showed that the veteran had given several 
different accounts of this event.  The veteran also reported 
witnessing several planes blown up.  The veteran denied 
witnessing any actual human carnage associated with these 
alleged explosions.  The veteran also reported that he shot a 
sergeant after he made a disparaging remark about the 
veteran's wife.  The diagnoses were major depression, 
recurrent history of panic disorder, history of generalized 
anxiety disorder and schizotypal traits.  The examiner 
indicated that the veteran appeared to have first become 
symptomatic with some sort of anxiety disorder first while in 
the military.  It was noted that his post military 
functioning appeared to be quite impaired, a significant 
degree of which was likely due to his nervous condition.  The 
examiner concluded that the veteran did not meet the criteria 
for combat-related PTSD.  

In a supplemental report of the April 2002 VA examination 
report, received in March 2003, a VA physician indicated that 
the veteran's current psychiatric diagnosis was generalized 
anxiety disorder.  The physician opined that the veteran's 
generalized anxiety disorder was as likely as not related to 
his period of service.  The physician further opined that, 
following review of the claims file, there was little 
evidence to support a casual relationship between major 
depression and the veteran's period of service.  

Analysis

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As a first step in the determination of entitlement to 
service connection, the Board finds that the veteran has a 
current psychiatric disability.  The supplemental report 
received in March 2003 diagnosed the veteran with generalized 
anxiety disorder.  Hickson element (1) has therefore been 
met.  The Board wishes to make it clear, and as will be 
explained in greater detail below, that although there have 
been past diagnoses of PTSD of record, evidently based on 
vague and self-contradictory statements made by the veteran, 
PTSD has subsequently been ruled out as a diagnosis. 

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records 
establish that while a specific diagnosis of generalized 
anxiety disorder was not noted in service a working diagnosis 
of psychoneurosis was made in 1943.  As such, the record 
reflects a psychiatric diagnosis in service.  Hickson element 
(2) has therefore also been satisfied.

With respect to Hickson element (3), medical nexus, evidence 
which establishes that the veteran's current psychiatric 
disability is related to service consists of the April 2002 
VA examination report and the supplemental report to that 
examination received in March 2003.  The April 2002 VA 
examiner stated that the veteran first became symptomatic 
with some sort of anxiety disorder in service, while the 
supplemental report included a physician's opinion that the 
veteran's generalized anxiety disorder was as likely as not 
related to his period of service.  Thus, two physicians have 
opined that the veteran's generalized anxiety disorder began 
while in service.  There is no specific medical opinion to 
the contrary.

The Board believes that the evidence of record supports the 
conclusion that the veteran's currently diagnosed psychiatric 
disability, generalized anxiety disorder, originated in 
service.  There is substantial unanimity in the medical 
opinions expressed, showing the veteran's period of service 
to be the most probable cause of his anxiety disorder.  
Hickson element (3), and therefore all Hickson elements, have 
been met.  Therefore, service connection is granted for 
generalized anxiety disorder.  To this extent, the appeal is 
allowed.

With regard to the veteran's claim of entitlement to service 
connection for PTSD, 38 C.F.R. § 3.304(f) sets forth the 
three elements required to establish service connection for 
PTSD. For service connection to be awarded for PTSD, the 
record must show: (1) a current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between diagnosed PTSD 
and the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

VA treatment records reflect past diagnoses of PTSD.  
However, the most recent VA examination conducted in April 
2002 did not result in a diagnosis of PTSD.  In fact, the VA 
examiner specifically stated that the veteran did not 
currently meet the criteria for combat-related PTSD.  In 
discussing the veteran's reported stressors, the examiner 
noted that with regard to the veteran's reported stressors of 
several planes blown up and of shooting a sergeant, those 
incidents were not only of uncertain validity, but were also 
of insufficient severity to qualify as a traumatic stressor 
for the diagnosis of PTSD.  

The Board finds that service connection is not warranted 
because a preponderance of the evidence shows that the 
veteran does not currently experience PTSD.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [where the proof is 
insufficient to establish a present disability there can be 
no valid claim for service connection].  Under these 
circumstances, even if one were to assume for the sake of 
argument that the veteran was involved in combat, the combat 
presumption of 38 U.S.C.A. 
§ 1154(b) only relates to the question of in-service 
incurrence.  It does not relate to the question of whether 
there is a current disability.  See Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996) [the provisions of 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular injury 
occurred in service, not to provide a diagnosis or a medical 
opinion linking that in-service disease or injury to a 
currently claimed disability].  As discussed above, in order 
for a claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against that part of the veteran's claim involving PTSD.  As 
discussed in detail above, service connection is, however, 
granted for generalized anxiety disorder.


ORDER

Entitlement to service connection for generalized anxiety 
disorder is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

